               Case 2:20-cr-00033-JCC Document 55 Filed 06/10/20 Page 1 of 2



                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   UNITED STATES OF AMERICA,                              CASE NO. CR20-0033-JCC
10                               Plaintiff,                 ORDER
11              v.

12   ATAKILTE BERHANE,

13                               Defendant.
14

15          This matter comes before the Court on Defendant’s contested motion to modify bond
16   conditions (Dkt. No. 52). Having thoroughly considered the parties’ briefing and the relevant
17   record, the Court hereby GRANTS the motion for the reasons explained herein.
18   I.     BACKGROUND
19          On February 19, 2020, following his arrest, Defendant made an initial court appearance
20   and was charged with one count of conspiracy to distribute controlled substances. (See Dkt. No.
21   6.) Two days later, the Honorable Mary Alice Theiler, United States Magistrate Judge, presided
22   over Defendant’s detention hearing and ordered him released on bond with location monitoring.
23   (See Dkt. Nos. 13, 14.) Defendant now moves the Court to strike the location monitoring
24   condition. (Dkt. No. 52.)
25   II.    DISCUSSION
26          Since his detention hearing, Defendant has been under the supervision of Ben Beetham




     ORDER
     CR20-0033-JCC
     PAGE - 1
               Case 2:20-cr-00033-JCC Document 55 Filed 06/10/20 Page 2 of 2




 1   and John Moore of Pretrial Services and has complied with all conditions of his bond. (Id. at 2.)

 2   Defendant has considerable familial ties in the community and is not a frequent traveler. (Id.)

 3   Defendant also has no criminal history and has attended all of his scheduled court hearings. (Id.)

 4          Mr. Beetham and Mr. Moore both support Defendant’s motion to modify his bond

 5   conditions by removing the condition ordering location monitoring. (Id.) Furthermore, Defendant

 6   is not accused of a violent crime and does not appear to be a danger to the community, thus

 7   reducing the need for location monitoring. (Id.) Therefore, the Court finds that modifying

 8   Defendant’s appearance bond to remove the location monitoring condition is appropriate. See 18
 9   U.S.C. § 3142(c)(3).
10   III.   CONCLUSION

11          For the foregoing reasons, Defendant’s motion for modification of bond conditions (Dkt.

12   No. 52) is GRANTED. The Court hereby STRIKES the location monitoring condition from

13   Defendant’s appearance bond. All other conditions shall remain in effect.

14          DATED this 10th day of June 2020.




                                                          A
15

16

17
                                                          John C. Coughenour
18                                                        UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26




     ORDER
     CR20-0033-JCC
     PAGE - 2
